Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “disposed to approximately the same circumference” which is unclear and renders the claims indefinite. Specifically, it is unclear what the claim requires by “disposed to 
Claim 14 recites “at an angle approximately perpendicular to the torque sensor” which is unclear and renders the claims indefinite. Specifically, no reference geometry has been recited for the torque sensor by which an angle can be measured. As such, the orientation of the magnetic flux density cannot be determined.  
Claim 15 recites “wherein the one or more torque sensors” which lacks antecedent basis in the claims. The claims previously recite “a torque sensor” and make no provision for a plurality. 
Claim 15 recites “at an angle approximately perpendicular to the plurality of coupling teeth” which is unclear and renders the claims indefinite. Similar to the rejection of claim 14 above, no reference geometry is recited for the plurality of coupling shaft teeth, and the angle cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3, 8 and 11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Prentice (US 2016/0376912 A1).
Prentice discloses a shaft assembly for a turbine engine, the shaft assembly defining an axial direction and a radial direction, wherein the turbine engine includes a fan or propeller assembly and an engine core, and further wherein the fan or propeller assembly includes a gearbox, the shaft assembly comprising: a coupling shaft (36) defining a plurality of coupling shaft teeth (116) extended in the axial direction (see Fig. 3, teeth have a width extended along the axis of the shaft), wherein each coupling shaft tooth is in circumferential arrangement (see Fig. 4) along the coupling shaft, and further wherein the coupling shaft comprises a first material (Paragraph [0041] states that at least the coupling shaft teeth 116 may be formed of a ferrous material, and therefore the first material of the coupling shaft is considered a non-ferrous material ), and wherein the plurality of coupling shaft teeth comprise a second material (ferrous material – paragraph [0041]) different from the first material; wherein the coupling shaft further defines a first end (left side of Fig. 1, along direction A) and a second end (right side of Fig. 1, along direction A) along the axial direction, and wherein the first end is proximate to the engine core (16) and the second end is proximate to the gearbox (44), and wherein the coupling shaft is connected to the engine core at the first end and to the gearbox at the second end; wherein the plurality of coupling shaft teeth extend in the axial direction from the second end of the coupling shaft (see Fig. 3);
further comprising: a reference shaft (110) disposed inward (see Figs. 3-4) of the coupling shaft in the radial direction, wherein the reference shaft extends in the axial direction along the coupling shaft, and wherein the reference shaft  defines a plurality of reference shaft teeth (120) extended in the axial direction and proximate (see Fig. 4) to the plurality of coupling shaft teeth, and wherein each reference shaft tooth  is in alternating circumferential arrangement (see Fig. 4) relative to the plurality of coupling shaft teeth, and wherein the plurality of reference shaft teeth each comprise the second material .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (2016/0376912 A1) in view of Parkinson (USPN 6,782,766 B2).
Prentice discloses the claimed invention including wherein the second material defines a magnetic flux greater than the first material (this is the intent behind the use of a ferrous material for the teeth, see paragraph [0041]), 
Prentice does not discloses that the second material is a permanent magnet material.
Parkinson discloses teeth (22, 26, 30, 34) of a torque sensor (16) made from a permanent magnet material (Column 4, lines 48-49).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the shaft assembly of Prentice to have the second material be permanent magnet material, in order to increase the magnetic flux of the teeth. 

Claims 13-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US 2016/0376912) in view of Curlier et al. (US 2015/0211380 A1).
Prentice discloses the claimed invention, including a sensor (112) disposed toward the plurality of coupling shaft teeth in the radial direction, the second material defines a magnetic flux density greater than (see paragraph [0041]) the first material at an angle approximately perpendicular to the torque sensor, and wherein the sensor extends toward the plurality of coupling shaft teeth at an angle approximately perpendicular to the coupling shaft teeth (see Fig. 3, axis 122 is perpendicular to 116). 
Prentice does not disclose that the sensor is a torque sensor. 
Curlier discloses a speed and torque sensor for a turbine shaft that utilizes magnetic flux variations from rotating teeth.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the shaft assembly of Prentice to determine torque from the output of the sensor, in order to provide information regarding the toque on the coupling shaft. 

Allowable Subject Matter
Claims 6-7, 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658